           Case 1:21-cr-00028-APM Document 257 Filed 06/29/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      )
                                              )       No. 1:21-cr-00028-APM-15
               v.                             )
JASON DOLAN                                   )
               Defendant                      )


      DEFENDANT JASON DOLAN’S MOTION TO EXTEND TIME FOR FILING
                         PRETRIAL MOTIONS
       Jason Dolan, by and through his undersigned counsel, Michael T. van der Veen,

respectfully requests a 60-day extension on the motion deadline in this matter. In support of this

motion, counsel states the following:

       1.      On May 26, 2021, a United States District Court for the District of Columbia

Grand Jury formally indicted Defendant.

       2.      Mr. Dolan is before this Court, pending trial in this matter.

       3.      Undersigned counsel was retained on May 28, 2021.

       4.      At the last status listing, the Court granted the Government’s motion in part for an

exclusion of speedy trial time and set a July 2, 2021, deadline for pretrial motions in this matter.

       5.      Counsel for the Government has turned over excessive amounts of discovery

since the last listing, which was June 11, 2021.

       6.      Defendant respectfully requests that this Honorable Court grant Defendant’s

Motion to Extend because the interests of justice require defense additional time to review and

prepare.
         Case 1:21-cr-00028-APM Document 257 Filed 06/29/21 Page 2 of 2




       7.      The Government, through Assistant United States Attorney Jeffrey Nestler, has no

objection to the instant request.

       WHEREFORE, Defendant, Jason Dolan, respectfully requests that this Honorable Court

grant his request for a 60-day extension of the motion deadline.



                               VAN DER VEEN, O’NEILL, HARTSHORN, AND LEVIN




DATE: 06/29/21                 BY:   /s/ Michael T. van der Veen
                                     Michael T. van der Veen
                                     Attorney for Defendant
                                     Pennsylvania Bar No. 75616
                                     van der Veen, O’Neill, Hartshorn, and Levin
                                     1219 Spruce Street
                                     Philadelphia, PA 19107
                                     P: (215) 546-1000
                                     F: (215) 546-8529
                                     mtv@mtvlaw.com
